ACCEPTED
                                                                                              14-14-00916-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         2/13/2015 2:29:54 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                                    14-14-00916-CR
                                          In the
                                    Court of Appeals                         FILED IN
                                         For the                      14th COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                               Fourteenth District of Texas
                                                                      2/13/2015 2:29:54 PM
                                       At Houston
                                                                      CHRISTOPHER A. PRINE
                                                                               Clerk
                            ♦
                                   No. 1426185
                            In the 178th District Court
                             Of Harris County, Texas
                            ♦
                     EX PARTE VASTIE SHAKIRA COLEMAN
                                     Appellant
                                        V.
                            THE STATE OF TEXAS
                                     Appellee


              APPELLANT’S MOTION FOR EXTENSION OF TIME
                WITHIN WHICH TO FILE APPELLATE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellant, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves for an

extension of time within which to file its appellate brief. In support of his

motion, the appellant submits the following:

       1.     Appellant is charged with the offense of Injury to a Child causing serious
              bodily injury.
       2.     On November 3, 2014, appellants application for writ of habeas corpus
              was denied.
       3.     On November 3, 2014 appellant filed notice of appeal
       4.     On January 22, 2015 this Court ordered appellant's appointed trial counsel,
              Jules L. Laird, to file a brief on behalf of appellant.
       5.     On January 26, 2015, the trial court appointed the undersigned attorney as
              appellate counsel.
       6.     Appellant’s brief was due today, February 13, 2015.
      3.     Appellant seeks an extension of time to file its brief until March 13, 2015.
      4.     This is appellant’s first request for an extension in this case.
      5.     The following facts are relied upon to show good cause for the requested
             extension:
                    a. Appellate counsel was recently appointed to this case on January
                    26, 2015 and needs additional time to apprise herself of the facts of
                    the case and compose a brief.


      8.      The Appellant’s motion is not for purposes of delay, but so that
             justice may be done.

WHEREFORE, Appellant prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Keisha Smith


                                                 KEISHA LASHANNE SMITH
                                                 Attorney for Appellant
                                                 708 Main Suite 790
                                                 Houston, Texas 77002
                                                 (713) 222-0733
                                                 (713) 222-0995
                                                 State Bar No. 24029841
                                                 Attorney for the Appellant




                                             2
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed via

electronic filing service to the Assistant District Attorney representing the State of Texas

on February 13, 2015.




                                                        /s/ Keisha Smith

                                                        KEISHA LASHANNE SMITH
                                                        Attorney for Appellant
                                                        708 Main Suite 790
                                                        Houston, Texas 77002
                                                        Telephone: (713) 984-4877
                                                        Fax: 713-222-0733
                                                        State Bar No. 24029841
                                                        Attorney for the Appellant




                                             3